Opinion
Per Curiam.
1. Taken as a whole, the denials to the first two causes of action are sufficient to raise the issues to which the defendants’ testimony was directed. Objection was made to the admission of certain letters of plaintiff to the defendants, but we are of the opinion that they had at least a remote bearing upon the issues tried and were admissible.
2. As to the third cause of action the testimony of plaintiff indicated that plaintiff was employed as alleged, and that the services were worth the sum of $100, and this testimony was uncontroverted. The court should have directed the jury to include this amount in any verdict which they might render. It is apparent that the jury returned a verdict for plaintiff only for the amounts of money actually expended by him on behalf of the defendants, and we will add thereto the sum of $100 for services in the case against the City of La Grande and affirm the judgment as so amended. The plaintiff will have judgment here for the sum of $323.63, and his costs and disbursements in this court and in the Circuit Court. Modified.